DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 5/19/2022 is acknowledged.
Claims 4, 5, 7-12 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/19/2022.
It should be noted that the Applicant’s response includes claims 4 and 5 as readable on Species I; however, these claims are drawn to a non-elected invention (Species II).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
In claim 4, line 2, “blades” should be replaced with --blade--.
Claim 5 is objected to due to its dependency upon claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itabashi (US 8,995,891).
Regarding claim 1, Itabashi discloses a development unit (element 7, Fig. 1) comprising: a developer carrier (element 11, Fig. 1) configured to carry developer on a surface thereof; a layer regulation member (element 17, Fig. 5B) being elongate in a direction and provided facing the developer carrier; and a frame (element 27, Fig. 2) supporting the developer carrier and the layer regulation member, wherein the layer regulation member comprises a metal blade (element 90, Fig. 5B) that contacts the developer carrier and a support member (elements 91, 92, Fig. 6) attached to the frame and supporting the blade, and a free length of the blade at an end portion in a longitudinal direction of the layer regulation member is shorter than a free length of the blade at a center portion in the longitudinal direction of the layer regulation member (see Fig. 5C).
Regarding claim 2, Itabashi discloses a development unit, wherein the support member includes a first support edge portion (see annotated Fig. 5C below) that serves as a fulcrum point for flexion of the blade at the longitudinal center portion of the layer regulation member and a second support edge portion (see annotated Fig. 5C below) that serves as a fulcrum point for flexion of the blade at the longitudinal end portion of the layer regulation member, and the second support edge portion extends toward the developer carrier further than the first support edge portion (see Fig. 5C).
Regarding claim 3, Itabashi discloses a development unit, wherein the support member includes an inclined edge portion (see annotated Fig. 5C below) that is inclined with respect to the longitudinal direction, between the first support edge portion and the second support edge portion (see Fig. 5C).
Regarding claim 6, Itabashi discloses a development unit, wherein a length of a portion of the blade that contacts the developer carrier in the longitudinal direction is shorter than a length of the surface of the developer carrier in the longitudinal direction (see Fig. 2).
Regarding claim 15, Itabashi disclose an image formation unit (element 5, Fig. 1) comprising: the development unit; and an image carrier (element 8, Fig. 1) configured to carry a latent image, which is to be developed with the developer supplied by the development unit, so as to form the developer image.
Regarding claim 16, Itabashi discloses an image formation apparatus (element 1, Fig. 1) comprising: the image formation unit; a transfer unit (elements 19, 20, Fig. 1) configured to transfer the developer image formed by the image formation unit to a medium; and a fixation unit (elements 21, 22, Fig. 1) configured to fix the developer image to the medium.

    PNG
    media_image1.png
    635
    731
    media_image1.png
    Greyscale

Claims 1, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 9,500,994).
Regarding claim 1, Brown et al. discloses a development unit (element 34, Fig. 2) comprising: a developer carrier (element 307, Fig. 3) configured to carry developer on a surface thereof; a layer regulation member (element 325, Fig. 3) being elongate in a direction and provided facing the developer carrier; and a frame (element 303, Fig. 3) supporting the developer carrier and the layer regulation member, wherein the layer regulation member comprises a metal blade (element 309, Fig. 3) that contacts the developer carrier and a support member (element 327, Fig. 3) attached to the frame and supporting the blade, and a free length of the blade at an end portion in a longitudinal direction of the layer regulation member is shorter than a free length of the blade at a center portion in the longitudinal direction of the layer regulation member (see Fig. 8 and col. 9, lines 10-21).
Regarding claim 13, Brown et al. discloses a development unit, wherein the support member is made of metal (i.e., steel), and the blade and the support member are fixed by welding (see Fig. 8 and col. 9, lines 10-21).
Regarding claim 15, Brown et al. discloses an image formation unit (element 5, Fig. 1) comprising: the development unit; and an image carrier (i.e., a photoconductive drum, col. 5, lines 37-43) configured to carry a latent image, which is to be developed with the developer supplied by the development unit, so as to form the developer image.
Regarding claim 16, Brown et al. discloses an image formation apparatus (element 22, Fig. 1) comprising: the image formation unit; a transfer unit (see col. 5, lines 51-54) configured to transfer the developer image formed by the image formation unit to a medium; and a fixation unit (element 37, Fig. 1) configured to fix the developer image to the medium.

Claims 1-3, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iriyama et al. (US 10,684,584).
Regarding claim 1, Iriyama et al. discloses a development unit (element 1, Fig. 1) comprising: a developer carrier (element 3, Fig. 1) configured to carry developer on a surface thereof; a layer regulation member (element 6, Fig. 1) being elongate in a direction and provided facing the developer carrier; and a frame (element 2, Fig. 1) supporting the developer carrier and the layer regulation member, wherein the layer regulation member comprises a metal blade (element 11, Fig. 3) that contacts the developer carrier and a support member (element 111, Fig. 3) attached to the frame and supporting the blade, and a free length of the blade at an end portion in a longitudinal direction of the layer regulation member is shorter than a free length of the blade at a center portion in the longitudinal direction of the layer regulation member (see Fig. 3 and col. 5, lines 30-37).
Regarding claim 2, Iriyama et al. discloses a development unit, wherein the support member includes a first support edge portion (see annotated Fig. 3 below) that serves as a fulcrum point for flexion of the blade at the longitudinal center portion of the layer regulation member and a second support edge portion (see annotated Fig. 3 below) that serves as a fulcrum point for flexion of the blade at the longitudinal end portion of the layer regulation member, and the second support edge portion extends toward the developer carrier further than the first support edge portion (see Fig. 3).
Regarding claim 3, Iriyama et al. discloses a development unit, wherein the support member includes an inclined edge portion (see annotated Fig. 3 below) that is inclined with respect to the longitudinal direction, between the first support edge portion and the second support edge portion (see Fig. 3).
Regarding claim 14, Iriyama et al. discloses a development unit, wherein the blade includes an extended portion extending outwardly in the longitudinal direction further than a portion of the blade that contacts the developer carrier, and a sealing member (element 15A, Fig. 2) is disposed at the extended portion of the blade.
Regarding claim 15, Iriyama et al. discloses an image formation unit (i.e., a process cartridge, col. 14, lines 46-51) comprising: the development unit; and an image carrier (i.e., a photoconductive drum, col. 14, lines 46-51) configured to carry a latent image, which is to be developed with the developer supplied by the development unit, so as to form the developer image.

    PNG
    media_image2.png
    607
    620
    media_image2.png
    Greyscale

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
5/20/2022